DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 15 and 18 of U.S. Patent No. 11,074,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant invention are encompassed within the independent claims of U.S. Patent No. 11,074,135 and are therefore obvious variants as shown in the table below.
Instant Invention Claims
Patent No. 11,074,135 Claims
Claim 2.  A method, comprising: storing a plurality of portions of a content file that has a size that is greater than a threshold size; and generating a plurality of component file metadata structures for each of the plurality of portions of the content file, wherein a component file metadata structure of the plurality of component file metadata structures corresponds to one of the portions of the content file, wherein each of the plurality of component file metadata structures includes a corresponding root node, wherein each of the plurality of component file metadata structures includes metadata that enables data chunks associated with a corresponding portion of the content file to be located.

Claim 5. The method of claim 2, further comprising determining that the size of the content file is greater than the threshold size.
Claim 1. A method, comprising: determining that a size associated with a content file is greater than a threshold size; storing contents of the content file split across a plurality of component files, wherein a component file of the component files is configured to store a portion of the contents of the content file; generating a plurality of component file metadata structures for the plurality of component files of the content file, wherein a component file metadata structure of the plurality of component file metadata structures corresponds to one of the plurality of component files of the content file, wherein each of the plurality of component file metadata structures includes a corresponding root node; and updating metadata, for the content file, to reference the plurality of component file metadata structures for the plurality of component files, wherein a node of the metadata is configured to track different sizes of portions of the content file stored in different component files of the plurality of component files, wherein file metadata of the content file is split across the plurality of component file metadata structures and each component file metadata structure of the plurality of component file metadata structures specifies a corresponding structure organizing data components for a corresponding portion of the content file.
Claim 3
Claim 9
Claim 4
Claim 10
Claim 18. A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: storing a plurality of portions of a content file that has a size that is greater than a threshold size; and generating a plurality of component file metadata structures for each of the plurality of portions of the content file, wherein a component file metadata structure of the plurality of component file metadata structures corresponds to one of the portions of the content file, wherein each of the plurality of component file metadata structures includes a corresponding root node, wherein each of the plurality of component file metadata structures includes metadata that enables data chunks associated with a corresponding portion of the content file to be located.

Claim 19. The computer program product of claim 18, further comprising determining that the size of the content file is greater than the threshold size.
Claim 15. A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: determining that a size associated with a content file is greater than a threshold size; storing contents of the content file split across a plurality of component files, wherein a component file of the component files is configured to store a portion of the contents of the content file; generating a plurality of component file metadata structures for the plurality of component files of the content file, wherein a component file metadata structure of the plurality of component file metadata structures corresponds to one of the plurality of component files of the content file, wherein each of the plurality of component file metadata structures includes a corresponding root node; and updating metadata, for the content file, to reference the plurality of component file metadata structures for the plurality of component files, wherein a node of the metadata is configured to track different sizes of portions of the content file stored in different component files of the plurality of component files, wherein file metadata of the content file is split across the plurality of component file metadata structures and each component file metadata structure of the plurality of component file metadata structures specifies a corresponding structure organizing data components for a corresponding portion of the content file.
Claim 21. A system, comprising: a processor configured to: store a plurality of portions of a content file that has a size that is greater than a threshold size; and generate a plurality of component file metadata structures for each of the plurality of portions of the content file, wherein a component file metadata structure of the plurality of component file metadata structures corresponds to one of the portions of the content file, wherein each of the plurality of component file metadata structures includes a corresponding root node, wherein each of the plurality of component file metadata structures includes metadata that enables data chunks associated with a corresponding portion of the content file to be located; and a memory coupled to the processor and configured to provide the processor with instructions.
Claim 18. A system, comprising: a processor configured to: determine that a size associated with a content file is greater than a threshold size; store contents of the content file split across a plurality of component files, wherein a component file of the component files is configured to store a portion of the contents of the content file; generate a plurality of component file metadata structures for the plurality of component files of the content file, wherein a component file metadata structure of the plurality of component file metadata structures corresponds to one of the plurality of component files of the content file, wherein each of the plurality of component file metadata structures includes a corresponding root node; and update metadata, for the content file, to reference the plurality of component file metadata structures for the plurality of component files, wherein a node of the metadata is configured to track different sizes of portions of the content file stored in different component files of the plurality of component files, wherein file metadata of the content file is split across the plurality of component file metadata structures and each component file metadata structure of the plurality of component file metadata structures specifies a corresponding structure organizing data components for a corresponding portion of the content file; and a memory coupled to the processor and configured to provide the processor with instructions.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8-10 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of component files" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the plurality of component files" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 discloses a data brick and it is unclear what a data brick entails.  Therefore, claim 8 is rejected for failing to clearly and distinctly define what a data brick entail.  Claims 9 and 10 are also rejected for failing to cure the deficiencies of claim 8.
Claims 9 and 10 disclose “brick aligned” and it is unclear what being brick aligned entails.  Therefore, claims 9 and 10 are rejected for failing to clearly and distinctly define what being brick aligned entails.
Claim 14 recites the limitation "the content file data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 15-17 are also rejected for failing to cure the deficiencies of claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 7, 8, 11, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vincent (U.S. Patent Application Publication No. 2015/0280959).

Regarding claim 2, Vincent discloses a method, comprising: 
storing a plurality of portions of a content file that has a size that is greater than a threshold size {¶¶ [0083], [0196] a file is split based on a trigger, such as the file growing beyond a threshold size, and the portions of the file are stored}; and 
generating a plurality of component file metadata structures for each of the plurality of portions of the content file, wherein a component file metadata structure of the plurality of component file metadata structures corresponds to one of the portions of the content file {¶¶ [0076]-[0080], [0097], [0106] metadata structures are generated for a file object; the metadata structures are distributed across nodes of a distributed storage system; the metadata structures are associated with the distributed file object and contain metadata of the file object}, wherein each of the plurality of component file metadata structures includes a corresponding root node {¶¶ [0074], [00244]-[0246] metadata hierarchy data structure with a root node}, wherein each of the plurality of component file metadata structures includes metadata that enables data chunks associated with a corresponding portion of the content file to be located {¶¶ [0076], [0083], [0220], [0244], [0262] the file object and metadata can be organized and stored as blocks/pages (e.g., such as data chunks) with pointers for navigating to various storage addresses (e.g., such as references to corresponding storage locations of the portions of the content file)}.  

Regarding claim 3, Vincent discloses the method of claim 2, wherein at least two of the plurality of component files have a same size {¶ [0079] can be a fixed size}.  
Regarding claim 4, Vincent discloses the method of claim 2, wherein at least two of the plurality of component files have a different size {¶ [0079] can be differing sizes}.  
 
Regarding claim 5, Vincent discloses the method of claim 2, further comprising determining that the size of the content file is greater than the threshold size {¶ [0196] determines if size has grown beyond a threshold size}.  
  
Regarding claim 7, Vincent discloses the method of claim 2, wherein the component file metadata structure includes a plurality of leaf nodes {¶¶ [0243], [0246] metadata structure/hierarchy with leaf nodes}.  
  
Regarding claim 8, Vincent discloses the method of claim 7, wherein each of the plurality of leaf nodes is associated with a corresponding data brick {¶¶ [0243], [0246] metadata structure/hierarchy with leaf nodes}.    

Regarding claim 11, Vincent discloses the method of claim 2, further comprising performing a backup of a primary system that includes the plurality of portions of the content file {¶¶ [0074], [0091] replication/striping of a file store (e.g., such as a primary system) utilizing a file split into portions}.   

Claims 18, 19 and 21 contain corresponding limitations as claims 1 and 5 and are therefore rejected for the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (U.S. Patent Application Publication No. 2015/0280959) in view of Yanovsky et al. (U.S. Patent Application Publication No. 2017/0272290; hereinafter Yanovsky).


Regarding claim 6, Vincent discloses the method of claim 2, further comprising determining that the size of the content file is greater than a threshold size {¶ [0196]}, but fails to disclose after performing a backup.

However, Yanovsky discloses determining that the size of the content file is greater than a threshold size after performing a backup {¶¶ [0101], [0109], [0121] snapshotting/backing up of a data, the snapshot file being segmented based upon it being above a threshold size for storage}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Vincent and Yanovsky before him/her, to modify the teachings of Vincent with the teachings of Yanovsky.  The motivation for doing so would combine the replication/striping (e.g., backup) of Vincent with the backup/snapshotting of Yanovsky to provide segmentation of large files for producing file segments of a certain size for packing/storing together for decreasing wasted storage space as disclosed by Yanovsky [0121].


Regarding claim 12, Vincent discloses the method of claim 11, further comprising generating a tree data structure of the primary system {¶¶ [0074], [0091]}, but fails to disclose that provides a view.  

However, Yanovsky discloses generating a tree data structure that provides a view of the primary system {¶¶ [0101]-[0109], [0120], [0122] snapshotting a file system (e.g., such as a view of the primary system) for generating a tree data structure for storage of data}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Vincent and Yanovsky before him/her, to modify the teachings of Vincent with the teachings of Yanovsky.  The motivation for doing so would combine the replication/striping (e.g., backup) of Vincent with the backup/snapshotting of Yanovsky to provide snapshot creation for data protection and restoration as disclosed by Yanovsky [0107]-[0109].


Regarding claim 13, the combination of Vincent and Yanovsky discloses the method of claim 12, wherein the tree data structure includes a plurality of leaf nodes, wherein a first leaf node of the plurality of leaf nodes stores information that indicates which component file metadata structure of the plurality of component file metadata structures is associated with which portion of the content file {Vincent: ¶ [0243], [0246]; Yanovsky: ¶¶ [0120], [0122], [0167]; Figure 23}.  

Claim 20 contains corresponding limitations as claim 6 and is therefore rejected for the same rationale.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (U.S. Patent Application Publication No. 2015/0280959) in view of Iivonen (WO 00/14642 A2).

Regarding claim 9, Vincent discloses the method of claim 8, but fails to disclose wherein a last data brick of the plurality of leaf nodes is brick aligned.

However, Iivonen discloses wherein a last data brick of the plurality of leaf nodes is brick aligned {Abstract: leaf nodes of a tree-shaped data structure; Page 8, Line 35 – Page 9, Line 2: determines that a leaf node at the end of the tree is already full (e.g., such as brick aligned)}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Vincent and Iivonen before him/her, to modify the teachings of Vincent with the teachings of Iivonen.  The motivation for doing so would combine the leaf nodes of the hierarchy/tree structure of Vincent with the leaf nodes of the tree-shaped data structure of Iivonen to provide an indication of a leaf node being full such that a new node can be created for continued storage of data as disclosed by Iivonen Page 8 Line 28 – Page 9, Line 9.


Allowable Subject Matter
Claims 10 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and double patenting, as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Aston (US 2018/0364949): a data storage system including a cluster system of a plurality of node apparatuses storing data objects in a distributed manner across the node apparatuses of the cluster system and the handling of I/O access requests to the data objects; 
Bhattacharyya (US 9,720,921): a mapping structure for maintaining metadata for snapshots in a virtualized storage environment; 
Gaur (US 2004/0103083): control structures for tree searches in embedded processing systems for optimizing leaf comparisons from a tree search of data stored in external memory; 
Gokhale (US 2007/0226535): performing storage operations on electronic data and managing metadata in a storage operation system; 
Gupta (US 10,616,338): implement partitioning data according to relative differences indicated by a cover tree; 
Hendrickson (US 2015/0278397): a high-availability, high-durability scalable file storage service to support shared access to files by thousands of clients, where each individual file may comprise very large amounts of data, at performance, availability and durability levels that are targeted to be independent of the size of the file and/or the number of concurrent users; 
Swildens (US 2020/0014772): efficiently performing complex mathematical calculations in a distributed system thereby enabling efficient function computation on source vector data by an array of matrix data servers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166